              3:18-bk-14268 Doc#: 19 Filed: 11/02/18 Entered: 11/02/18 15:04:26 Page 1 of 13
 Fill in this information to identify the case:

 Debtor name         5 T Farms, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF ARKANSAS

 Case number (if known)         3:18-bk-14268
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest
 2.        Cash on hand                                                                                                                                      $0.00



 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     Integrety First                                         Checking                        8752                                     $7,700.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                      $7,700.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit


           7.1.     Deposit to Clay County Electric for chicken houses.                                                                              $7,000.00



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
              3:18-bk-14268 Doc#: 19 Filed: 11/02/18 Entered: 11/02/18 15:04:26 Page 2 of 13

 Debtor         5 T Farms, LLC                                                                        Case number (If known) 3:18-bk-14268
                Name


 9.        Total of Part 2.                                                                                                                    $7,000.00
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                                    0.00    -                                    0.00 = ....                   Unknown
                                              face amount                               doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                                         $0.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last              Net book value of          Valuation method used   Current value of
                                                      physical inventory            debtor's interest          for current value       debtor's interest
                                                                                    (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies
           Chicken litter from
           261,000 chickens.                          July 23, 2018                            $2,100.00       Comparable sale                     $2,100.00


           Plumbing supplies and
           fan and feed motors.                       July 23, 2018                            $4,500.00       Recent cost                         $4,500.00




 23.       Total of Part 5.                                                                                                                    $6,600.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                               Current Value

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                          page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
              3:18-bk-14268 Doc#: 19 Filed: 11/02/18 Entered: 11/02/18 15:04:26 Page 3 of 13

 Debtor         5 T Farms, LLC                                                                   Case number (If known) 3:18-bk-14268
                Name



 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.

           General description                                                   Net book value of      Valuation method used    Current value of
                                                                                 debtor's interest      for current value        debtor's interest
                                                                                 (Where available)

 28.       Crops-either planted or harvested

 29.       Farm animals Examples: Livestock, poultry, farm-raised fish
           64 head of cattle                                                             $60,000.00     Comparable sale                     $60,000.00



 30.       Farm machinery and equipment (Other than titled motor vehicles)
           Kubota Tractor                                                                $38,000.00     Appraisal                           $38,000.00


           Decaker                                                                       $17,000.00     N/A                                 $15,055.06


           Box Blade (1000.00); Bulk Cattle Feeder
           (500.00) (x2); other misc items (5500.00)                                       $7,500.00    N/A                                   $7,500.00



 31.       Farm and fishing supplies, chemicals, and feed

 32.       Other farming and fishing-related property not already listed in Part 6

 33.       Total of Part 6.                                                                                                             $120,555.06
           Add lines 28 through 32. Copy the total to line 85.

 34.       Is the debtor a member of an agricultural cooperative?
               No
               Yes. Is any of the debtor's property stored at the cooperative?
                         No
                         Yes

 35.       Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                         Current Value

 36.       Is a depreciation schedule available for any of the property listed in Part 6?
               No
               Yes

 37.       Has any of the property listed in Part 6 been appraised by a professional within the last year?
               No
               Yes

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
              3:18-bk-14268 Doc#: 19 Filed: 11/02/18 Entered: 11/02/18 15:04:26 Page 4 of 13

 Debtor         5 T Farms, LLC                                                                Case number (If known) 3:18-bk-14268
                Name


        Yes Fill in the information below.


 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and          Net book value of        Valuation method used   Current value of
            property                                      extent of           debtor's interest        for current value       debtor's interest
            Include street address or other               debtor's interest   (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1. 40 Acres with 4
                     chicken houses, 1
                     hay shed, 30 X 40
                     Shop Building,
                     composed shed                                                 $1,416,666.80       Appraisal                       $1,750,000.00


            55.2.    80 Acres with 6
                     chicken houses with
                     a 2 bedroom
                     farmhouse.                                                    $2,833,333.60       Appraisal                       $2,833,333.60




 56.        Total of Part 9.                                                                                                         $4,583,333.60
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
              3:18-bk-14268 Doc#: 19 Filed: 11/02/18 Entered: 11/02/18 15:04:26 Page 5 of 13

 Debtor         5 T Farms, LLC                                                               Case number (If known) 3:18-bk-14268
                Name



        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
               3:18-bk-14268 Doc#: 19 Filed: 11/02/18 Entered: 11/02/18 15:04:26 Page 6 of 13

 Debtor          5 T Farms, LLC                                                                                      Case number (If known) 3:18-bk-14268
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                              $7,700.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                   $7,000.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                 $6,600.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                    $120,555.06

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                      $4,583,333.60

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $141,855.06           + 91b.            $4,583,333.60


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $4,725,188.66




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
              3:18-bk-14268 Doc#: 19 Filed: 11/02/18 Entered: 11/02/18 15:04:26 Page 7 of 13
 Fill in this information to identify the case:

 Debtor name         5 T Farms, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF ARKANSAS

 Case number (if known)             3:18-bk-14268
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
       First National Bank
 2.1                                                                                                                         $32,435.31                $38,000.00
       Pocahontas                                     Describe debtor's property that is subject to a lien
       Creditor's Name                                Kubota Tractor
       1755 US-62
       Pocahontas, AR 72455
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       5/01/2015                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       7460
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       First National Bank
 2.2                                                                                                                         $18,078.07                $60,000.00
       Pocahontas                                     Describe debtor's property that is subject to a lien
       Creditor's Name                                Originally secured by 13 head of cattle and
                                                      their offspring.
       1755 US-62
       Pocahontas, AR 72455
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       11/13/2015                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       7461
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply

Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
              3:18-bk-14268 Doc#: 19 Filed: 11/02/18 Entered: 11/02/18 15:04:26 Page 8 of 13
 Debtor       5 T Farms, LLC                                                                           Case number (if know)     3:18-bk-14268
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       1. First National Bank
       Pocahontas
       2. First National Bank
       Pocahontas

       First National Bank
 2.3                                                                                                                           $15,055.06         $15,055.06
       Pocahontas                                     Describe debtor's property that is subject to a lien
       Creditor's Name                                Decaker
       1755 US-62
       Pocahontas, AR 72455
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       3/10/2016                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       7462
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       First National Bank
 2.4                                                                                                                           $51,501.90         $60,000.00
       Pocahontas                                     Describe debtor's property that is subject to a lien
       Creditor's Name                                Originally secured by 30 head of cattle and
                                                      their offspring.
       1755 US-62
       Pocahontas, AR 72455
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       4/13/2016                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       7463
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       Specified on line 2.2

       Live Oak Banking
 2.5                                                                                                                       $1,729,140.46         $967,825.00
       Company                                        Describe debtor's property that is subject to a lien
       Creditor's Name                                40 acres with 4 chicken houses at 355
                                                      Casebier Road, Imboden, AR 72434
       1741 Tiburon Drive
       Wilmington, NC 28403

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 2 of 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
              3:18-bk-14268 Doc#: 19 Filed: 11/02/18 Entered: 11/02/18 15:04:26 Page 9 of 13
 Debtor       5 T Farms, LLC                                                                           Case number (if know)    3:18-bk-14268
              Name

       Creditor's mailing address                     Describe the lien
                                                      Fee Simple
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       3982
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Live Oak Banking
 2.6                                                                                                                       $2,268,694.80    $1,200,000.00
       Company                                        Describe debtor's property that is subject to a lien
       Creditor's Name                                46 Casebrier Road with 6 Chicken Houses on
                                                      80 acres.
       1741 Tiburon Drive
       Wilmington, NC 28403
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2682
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.7   Sheffield Financial, LLC                       Describe debtor's property that is subject to a lien                     $7,522.00        $7,000.00
       Creditor's Name                                Zero Turn Lawn Mower
       Branch Banking & Trust
       Co. (B
       Attn: Bankruptcy
       Section/100-5
       P O Box 1847
       Wilson, NC 27894-9965
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2017                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       6349
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 3 of 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
             3:18-bk-14268 Doc#: 19 Filed: 11/02/18 Entered: 11/02/18 15:04:26 Page 10 of 13
 Debtor       5 T Farms, LLC                                                                     Case number (if know)         3:18-bk-14268
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



                                                                                                                         $4,122,427.6
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                    0

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 4 of 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
             3:18-bk-14268 Doc#: 19 Filed: 11/02/18 Entered: 11/02/18 15:04:26 Page 11 of 13
 Fill in this information to identify the case:

 Debtor name         5 T Farms, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF ARKANSAS

 Case number (if known)           3:18-bk-14268
                                                                                                                                                            Check if this is an
                                                                                                                                                            amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                           12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                              Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                  $12,000.00         $12,000.00
           Randolph County Tax Assessor                              Check all that apply.
           107 W Broadway St                                            Contingent
           Pocahontas, AR 72455                                         Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           2017                                                      Real Property Taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                   $63,285.24
           MFA Oil Company                                                             Contingent
           Credit Department                                                           Unliquidated
           P.O. Box 519                                                                Disputed
           Columbia, MO 65205
                                                                                   Basis for the claim:     Deisel and Propane
           Date(s) debt was incurred
           Last 4 digits of account number      1100                               Is the claim subject to offset?           No   Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                          On which line in Part1 or Part 2 is the            Last 4 digits of
                                                                                                             related creditor (if any) listed?                  account number, if
                                                                                                                                                                any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                              page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                   28609                                           Best Case Bankruptcy
             3:18-bk-14268 Doc#: 19 Filed: 11/02/18 Entered: 11/02/18 15:04:26 Page 12 of 13
 Debtor       5 T Farms, LLC                                                                     Case number (if known)        3:18-bk-14268
              Name

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                  Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.       $                     12,000.00
 5b. Total claims from Part 2                                                                       5b.   +   $                     63,285.24

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.       $                        75,285.24




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
             3:18-bk-14268 Doc#: 19 Filed: 11/02/18 Entered: 11/02/18 15:04:26 Page 13 of 13




                                                               United States Bankruptcy Court
                                                                     Eastern District of Arkansas
 In re      5 T Farms, LLC                                                                                Case No.   3:18-bk-14268
                                                                                  Debtor(s)               Chapter    12




                                CORPORATE OWNERSHIP STATEMENT (RULE 7007.1) - AMENDED

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for 5 T Farms, LLC in the above captioned action, certifies that the following is a (are)
corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any class of
the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 Darrin D. Thomason
 653 Squirrel Rd
 Imboden, AR 72434
 Roseann Thomason
 653 Squirrel Rd
 Imboden, AR 72434




    None [Check if applicable]




 November 2, 2018                                                     /s/ Joel G. Hargis
 Date                                                                 Joel G. Hargis 2004007
                                                                      Signature of Attorney or Litigant
                                                                      Counsel for 5 T Farms, LLC
                                                                      Caddell Reynolds Law Firm
                                                                      PO Box 184
                                                                      Fort Smith, AR 72902-0184
                                                                      479-782-5297 Fax:479-782-5284
                                                                      jhargis@justicetoday.com




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
